Exhibit 10.47
THIS JUNIOR SUBORDINATED SECOND AMENDED AND RESTATED NOTE AND THE INDEBTEDNESS
EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN
THE SUBORDINATION AGREEMENT (AS SUCH TERM IS DEFINED IN THE SELLER NOTE
SECURITIES PURCHASE AGREEMENT) TO THE SENIOR DEBT (INCLUDING INTEREST) OWED BY
THE COMPANY TO THE HOLDERS OF SENIOR DEBT ISSUED PURSUANT TO THE SENIOR CREDIT
AGREEMENT AND ANY SENIOR REFINANCING AGREEMENT (AS EACH SUCH TERM IS DEFINED IN
THE SUBORDINATION AGREEMENT), AND EACH HOLDER OF THIS JUNIOR SUBORDINATED SECOND
AMENDED AND RESTATED NOTE BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED OR UNDER ANY STATE SECURITIES LAWS, AND THEREFORE CANNOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR ASSIGNED UNLESS IT IS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER ALL APPLICABLE STATE SECURITIES
LAWS, OR UNLESS AN EXEMPTION THEREFROM IS AVAILABLE.
FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS PROMISSORY NOTE WAS ISSUED WITH “ORIGINAL ISSUE
DISCOUNT”. YOU MAY CONTACT THE GENERAL COUNSEL OF THE MAKER BY PHONE AT THE
MAKER’S MAIN PHONE NUMBER TO LEARN AT NO COST TO YOU THE ORIGINAL ISSUE DISCOUNT
AND YIELD TO MATURITY FOR THIS PROMISSORY NOTE BASED ON ITS ISSUANCE DATE.
ALION SCIENCE AND TECHNOLOGY CORPORATION
Junior Subordinated Second Amended and Restated Note due August 6, 2013

     
$39,900,000 Original Principal Amount
  December 20, 2002 and as amended and
restated August 29, 2008
 
   
$51,703,538.40* Capitalized Principal Amount
effective as of December 21, 2008
   

 

*   reflects the intended $3,000,000 principal prepayment November 3, 2008 (see
below)

     ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation (the
“Company”), for value received, hereby promises to pay to Illinois Institute of
Technology, an Illinois not for profit corporation, or registered assigns, the
sum of (a) the principal amount of Thirty-Nine Million Nine Hundred Thousand
DOLLARS ($39,900,000) (the “Original Principal
Execution Version

-1-



--------------------------------------------------------------------------------



 



Amount”), which Original Principal Amount shall be increased by such amount of
accrued interest in the form of PIK Notes and Compounding PIK Notes, all as
defined and more fully set forth herein, and, in particular, the immediately
following (b), which the Company will capitalize to the principal amount of this
Note on and as of December 21, 2008 or such lesser aggregate principal amount as
may then be due and payable pursuant to the terms and conditions of this Note
plus (b) interest accrued in the form of the PIK Notes and the Compounding PIK
Notes (each as hereinafter defined) on August 6, 2013, with interest (computed
on the basis of the actual number of days elapsed over a 360-day year) on the
unpaid balance of such Original Principal Amount at the rates set forth herein
beginning on December 20, 2002 through and including the sixth anniversary of
the Closing Date (as defined in the Seller Note Securities Purchase Agreement).
After said sixth anniversary of the Closing Date, interest on the Capitalized
Principal Amount (as defined below) shall be payable in the manner provided
below.
     Prior to the sixth anniversary of the Closing Date, interest on the Notes
will be payable quarterly in arrears in the form of payment-in-kind notes (“PIK
Notes”). Except as otherwise and further set forth below, interest paid in PIK
Notes will not be compounded and PIK Notes will therefore be non-interest
bearing obligations, payable as provided in the PIK Notes. After the sixth
anniversary of the Closing Date, interest is payable quarterly in arrears. The
first installment of interest on the Notes for the Original Principal Amount was
payable on March 31, 2003, and thereafter interest is payable on said Notes,
quarterly in arrears on the last Business Day of March, June, September and
December of each year, commencing June 30, 2003; provided, however, that for all
interest payable after the Interest Adjustment Date (as defined below), such
quarterly payments of interest on the Notes for the Capitalized Principal Amount
shall be due and payable on October 1, January 2, April 1 and July 1 of each
year, and the first payment of interest after the Interest Adjustment Date will
be due and payable on April 1, 2009 (and such first payment of interest shall
include interest accrued during the months of January, 2009 through March, 2009
plus interest accrued during the time December 21, 2008 through and including
December 31, 2008). The scheduled quarterly payments of accrued interest after
the Interest Adjustment Date shall continue to be payable in arrears until the
principal hereof shall have become due and payable (whether at the Maturity Date
(as defined in the Seller Note Securities Purchase Agreement) or at a date fixed
for prepayment or by declaration or otherwise), and with interest on any overdue
principal (including any overdue prepayment of principal) and, to the extent
permitted by applicable law, any overdue installment of interest, at a rate
equal to 3% per annum above the interest rate then applicable to non-overdue
installments of principal or interest until paid, payable quarterly as aforesaid
or, at the option of the holder hereof, on demand and, upon acceleration of this
Note; provided that, and as further provided in the Seller Note Securities
Purchase Agreement, in no event shall the amount payable by the Company as
interest on this Note exceed the highest lawful rate permissible under any law
applicable hereto. Payments of principal and interest hereon shall be made,
except with regard to interest payable in the form of PIK Notes as provided
herein, in lawful money of the United States of America by the method and at the
address for such purpose specified in the Seller Note Securities Purchase
Agreement, and such payments shall be overdue for purposes hereof if not made on
the originally scheduled date of payment therefor, without giving effect to any
applicable grace period and notwithstanding that such payment may be prohibited
under the Subordination Agreement.

-2-



--------------------------------------------------------------------------------



 



     Interest on the amended and restated Notes shall be calculated in one of
three manners, with the applicable manner of calculation being dependent upon
specific time periods occurring between the Notes’ original issuance date and
its Maturity Date. Each manner of calculation and the time period to which it
applies is as follows. First, beginning December 20, 2002 and through and
including the fourth anniversary of the Closing Date, interest shall be payable
quarterly in arrears in the form of PIK Notes. Second, during the period
beginning the day after the fourth anniversary of the Closing Date through and
including the day which is the sixth anniversary of the Closing Date, interest
on the aggregate principal amount of the Notes then outstanding shall be payable
quarterly in arrears in the form of compounding payment-in-kind notes
(“Compounding PIK Notes”). Interest paid in Compounding PIK Notes during the
period beginning after the fourth anniversary of the Closing Date through and
including the sixth anniversary of the Closing Date shall be compounded as
follows:
          (i) Interest paid in Compounding PIK Notes during the period beginning
the day after the fourth anniversary of the Closing Date through and including
the fifth anniversary of the Closing Date (the “Fifth Year”) will be paid at a
rate of 6% per annum on the Original Principal Amount plus additional interest
at a rate of 6% per annum payable on the interest payable on the Original
Principal Amount during the immediately preceding twelve months (which yields an
effective rate of interest accrual of 6.36% during the Fifth Year); and
          (ii) Interest paid in Compounding PIK Notes during the period
beginning the day after the fifth anniversary of the Closing Date through and
including the sixth anniversary of the Closing Date (the “Sixth Year”) will be
paid at a rate of 6% per annum on the Original Principal Amount plus additional
interest at a rate of 6% per annum payable on the interest payable on the
Original Principal Amount during the immediately preceding twenty-four months
(which yields an effective rate of Interest accrual of 6.7416% during the Sixth
Year).
     Third, beginning with the day after the sixth anniversary of the Closing
Date (the “Interest Adjustment Date”) through and including the Maturity Date,
interest on the Notes shall be payable quarterly in arrears at a rate of 16% per
annum on the Capitalized Principal Amount or the applicable Revised Principal
Amount (as defined below), whichever is less, if the Company has prepaid
principal as provided in this Note computed on the actual number of days elapsed
in any year (based upon a year of twelve 30-day months and a 360 day year).
Five-Eighths of any such interest payable from the Interest Adjustment Date
through and including the Maturity Date shall be payable quarterly in arrears in
the form of compounding PIK Notes (a form of such compounding PIK Notes is
attached as an exhibit to the Third Amendment to the Seller Note Securities
Purchase Agreement and First Amendment to the Rights Agreement of even date
herewith) and the remaining Three-Eighths shall be payable quarterly in arrears
in cash. Accordingly, the Company shall pay during such time interest quarterly
in arrears in the amount of 10% per annum in compounding PIK Notes and pay
during such time interest quarterly in arrears in the amount of 6% per annum in
cash.
     Provided the Company makes the first principal prepayment (which is payable
November 3, 2008) set forth in the following table, then, as of December 21,
2008, the aggregate principal

-3-



--------------------------------------------------------------------------------



 



amount of the Notes shall be Fifty-One Million Seven Hundred Three Thousand Five
Hundred Thirty-Eight and 40/100 DOLLARS ($51,703,538.40) after taking into
account such prepayment and the capitalization of PIK Notes and Compounding PIK
Notes to the principal of the Notes, which capitalization is effective as of
December 21, 2008 for the time period December 21, 2002 through and including
December 20, 2008 (the “Capitalized Principal Amount”); provided, however, that
if the Company fails to make said first principal payment, then the aggregate
principal amount of the Notes shall be Fifty-Four Million Seven Hundred Three
Thousand Five Hundred Thirty-Eight and 40/100 DOLLARS ($54,703,538.40) and the
Capitalized Principal Amount shall be deemed to be Fifty-Four Million Seven
Hundred Three Thousand Five Hundred Thirty-Eight and 40/100 DOLLARS
($54,703,538.40). Subject to the Company being permitted to repay principal
under the Notes pursuant to Section 4.04(a) of the Company’s Indenture dated as
of February 8, 2007 and under Section 6.09(c) of the Company’s Senior Credit
Facility dated as of August 2, 2004, the Company shall prepay, without premium,
principal on the Notes prior to the Maturity Date according to the following
schedule:

                              Principal Balance of Notes             After
Pre-Payment (as reduced Principal Repayment   Amount of Principal to Pre-   by
each such payment, the Date   Pay   “Revised Principal Amount”)
November 3, 2008
  $ 3,000,000     $ 36,900,000  
November 2, 2009
  $ 3,000,000     $ 48,703,538.40  
November 1, 2010
  $ 3,000,000     $ 45,703,538.40  
November 1, 2011
  $ 2,000,000     $ 43,703,538.40  

     The applicable Revised Principal Amount (or the Capitalized Principal
Amount if the Company has not been permitted pursuant to Section 4.04(a) of the
Indenture and Section 6.09(c) of the Company’s Senior Credit Facility dated as
of August 2, 2004 to reduce the aggregate principal amount of the Notes to a
Revised Principal Amount) is payable on the Maturity Date.
     This Note is one of the Company’s Junior Subordinated Notes due August 6,
2013, limited to the aggregate principal amount as set forth herein, issued
pursuant to that certain Seller Note Securities Purchase Agreement dated
December 20, 2002, (such agreement, as amended, modified and supplemented from
time to time, the “Seller Note Securities Purchase Agreement”), among the
Company and the Holders named on Schedule I attached thereto, and the holder
hereof is entitled to the benefits, if any, of the Seller Note Securities
Purchase Agreement and the other Operative Documents referred to in the Seller
Note Securities Purchase Agreement, and may enforce the agreements contained
therein and exercise the remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the terms thereof and shall otherwise be
subject to the terms and conditions of the Seller Note Securities

-4-



--------------------------------------------------------------------------------



 



Purchase Agreement including, without limitation, the provisions of Section 22
thereof in respect of the source of funds provided by any holder hereof.
     This Note is subject to prepayment as specified in the Seller Note
Securities Purchase Agreement and as set forth above.
     Payments on this Note and the rights of the holder of this Note are
subordinated to the payment of the Senior Debt (as defined in the Subordination
Agreement) and the rights of the holders of the Senior Debt upon the terms of
subordination set forth in the Subordination Agreement.
     This Note is in registered form and is transferable only by surrender
hereof at the principal executive office of the Company as provided in the
Seller Note Securities Purchase Agreement. The Company may treat the person in
whose name this Note is registered on the Note register maintained at such
office pursuant to the Seller Note Securities Purchase Agreement as the owner
hereof for all purposes, and the Company shall not be affected by any notice to
the contrary.
     In case an Event of Default, as defined in the Seller Note Securities
Purchase Agreement, with respect to the Notes shall occur and be continuing, the
unpaid balance of the principal of this Note may be declared and become due and
payable in the manner and with the effect provided in the Seller Note Securities
Purchase Agreement subject to the provisions of the Subordination Agreement.
     The parties hereto, including the makers and all guarantors and endorsers
of this Note, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.
[The remainder of this page is intentionally left blank.]

-5-



--------------------------------------------------------------------------------



 



     This Note shall be construed in accordance with and governed by the
domestic substantive laws of the State of Illinois without giving effect to any
choice of law or conflicts of law provision or rule that would cause the
application of domestic substantive laws of any other jurisdiction.

            ALION SCIENCE AND TECHNOLOGY CORPORATION
      By:    /s/ Michael Alber      Name:  Michael Alber      Title:  Senior
Vice President, Acting Chief Financial     Officer and Treasurer     

-6-



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be signed only upon transfer of Note)
     For value received, the undersigned hereby sells, assigns and transfers
unto                      the within Note, and appoints                     
Attorney to transfer such Note on the books of ALION SCIENCE AND TECHNOLOGY
CORPORATION with full power of substitution in the premises.
Date:

         
 
 
 
(Signature must conform in all respects to name of Holder as specified on the
face of the Note)    
 
       
Signed in the presence of
       
 
       
 
       

